DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of the application
This office Action is in response to Applicant's Application filled on 12/30/2020. Claims 1-14 are pending for this examination. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 8, The instant claims recites limitation “wherein the first electrode is an anode electrode, the second electrode is a cathode electrode, and the first layer is positioned between the first electrode and the emitting layer” is not clear because” the first layer” lacks proper antecedent basis. In addition, “the first layer is positioned between the first electrode and the emitting layer” is not clear because the emitting layer is first emitting layer or second emitting layer is not defined. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate corrections defining these limitations within metes and bounds of the claimed invention are required.

Regarding Claim 10, The instant claims recites limitation “a hole injection layer positioned between the first electrode and the emitting layer” is not clear because the emitting layer is first emitting layer or second emitting layer is not defined. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate corrections defining these limitations within metes and bounds of the claimed invention are required.


Claim Rejections - 35 USC § 102
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al (US 2020/0266375 A1; hereafter Li).

Regarding claim 1. Li discloses an organic electric element (Fig 2) comprising:
a first electrode (Fig 2, anode 11, Para [ 0035]); 5a second electrode (Fig 2, cathode 12, Para [ 0035]); 
and an organic layer ( element 14, Para [ 0056]) positioned between the first electrode (Fig 2, anode 11, Para [ 0035])  and the second electrode (Fig 2, cathode 12, Para [ 0035]), wherein the organic layer ( layer 13, Para [ 0033]) comprises a first layer comprises a first compound and a second compound ( Para [ 0036-0042]), and a 10emitting layer (13) comprises a third compound ( layer 14, Para [ 0034]), and one or more of following general formulas 1 to 3 are satisfied: 
[general formula 1] 
0.32 eV ≤ L1-H2 ≤0.8 eV 
15[general formula 2]
 0.80 eV ≤L1-H3≤ 1.4 eV
 [general formula 3] 
0.40 eV≤ H2-H3 ≤ 0.9 eV
 in the general formulas 1 to 3, Li is the LUMO (Lowest 20Unoccupied Molecular Orbital) energy level of the first compound, L3 is the LUMO(Lowest Unoccupied Molecular Orbital) energy level of the third compound, H2 is the HOMO(Highest Occupied Molecular Orbital) energy 25level of the second compound, and DB1/ 117988566.1 99H3 is the HOMO (Highest Occupied Molecular Orbital) energy level of the third compound ( Para [ 0056-0059], 0074]).  

Alternate Rejection:

Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al (US 2017/0162792 A1; hereafter KIM) in view of LIN (US 2019/0036055 A1; hereafter LIN).

Regarding claim 1. KIM discloses an organic electric element (Fig 2) comprising:
a first electrode (Fig 2, anode 110, Para [ 0050]); 5a second electrode (Fig 2, cathode 220, Para [ 0050]); 
and an organic layer (Fig 2, element 120, Para [0063, 0105]) positioned between the first electrode (Fig 2, anode 110, Para [ 0050]) and the second electrode (Fig 2, cathode 220, Para [ 0050]), wherein the organic layer (120) comprises a first layer comprises a first compound and a second compound (Para [0063, 0105]), and a 10emitting layer ( layer 140, Para [ 0067]) comprises a third compound (Para [ 0067]),
But, KIM does not disclose explicitly one or more of following general formulas 1 to 3 are satisfied: 
[general formula 1] 
0.32 eV ≤ L1-H2 ≤0.8 eV 
15[general formula 2]
 0.80 eV ≤L1-H3≤ 1.4 eV
 [general formula 3] 
0.40 eV≤ H2-H3 ≤ 0.9 eV
 in the general formulas 1 to 3, Li is the LUMO (Lowest 20Unoccupied Molecular Orbital) energy level of the first compound, L3 is the LUMO (Lowest Unoccupied Molecular Orbital) energy level of the third compound, H2 is the HOMO (Highest Occupied Molecular Orbital) energy 25level of the second compound, and DB1/ 117988566.1 99H3 is the HOMO (Highest Occupied Molecular Orbital) energy level of the third compound.  

In a similar field of endeavor, LIN discloses one or more of following general formulas 1 to 3 are satisfied: 
[general formula 1] 
0.32 eV ≤ L1-H2 ≤0.8 eV 
15[general formula 2]
 0.80 eV ≤L1-H3≤ 1.4 eV
 [general formula 3] 
0.40 eV≤ H2-H3 ≤ 0.9 eV
 in the general formulas 1 to 3, Li is the LUMO (Lowest 20Unoccupied Molecular Orbital) energy level of the first compound, L3 is the LUMO (Lowest Unoccupied Molecular Orbital) energy level of the third compound, H2 is the HOMO (Highest Occupied Molecular Orbital) energy 25level of the second compound, and DB1/ 117988566.1 99H3 is the HOMO (Highest Occupied Molecular Orbital) energy level of the third compound ( Para [ 0096-0105]).  
.
Since KIM and LIN are both from the similar field of endeavor, and OLED device includes organic electroluminescent materials, the purpose disclosed by LIN would have been recognized in the pertinent art of KIM. Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine KIM in light of LIN teaching for further advantage such as electroluminescence efficiency and improve device performance.

Regarding claim 3.  KIM and LIN discloses the organic electric element according to claim 1, KIM further discloses wherein the first electrode is an anode electrode (Fig 1, anode 110, Para [ 0050]), the second electrode is a cathode electrode (Fig 1, cathode 220, Para [ 0050]), and the first layer ( element 120, Para [0063, 0105])  is positioned between the first electrode (110) and the emitting layer (220).
  
Regarding claim 4.  KIM and LIN discloses the organic electric element according to claim 1, KIM further discloses wherein the first layer is a hole injection layer (element 120, Para [0063, 0105]), the first compound is a P-type dopant, and the second compound is a p- type host (element 120, Para [0063, 0105]).  

Regarding claim 5. KIM and LIN discloses the organic electric element according to claim 1, KIM first embodiments does not discloses wherein the emitting layer comprises a host and a dopant, and the third compound is one of the host and the dopant.  
However KIM second embodiment discloses wherein the emitting layer comprises a host and a dopant, and the third compound is one of the host and the dopant (Para [ 0083]). 
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine KIM first embodiment and LIN in light of KIM second embodiment teaching” herein the emitting layer comprises a host and a dopant, and the third compound is one of the host and the dopant (Para [ 0083])” for further advantage such as provide different color in electroluminescence device.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over HEO et al (US 2016/0343776 A1; hereafter KIM) in view of LIN (US 2019/0036055 A1; hereafter LIN).
20 Regarding claim 6. HEO discloses an organic electric element comprising:
a first electrode (Fig 4, anode 110, Para [ 0046]); a second electrode (Fig 4, cathode 150, Para [ 0047]); and an organic layer ( element  [120-140], Para [ 0074])  positioned between the first electrode (Fig 4, anode 110, Para [ 0046]) and the second electrode (Fig 4, cathode 150, Para [ 0047]),DB1/ 117988566.1 100wherein the organic layer ( elements [120, 430, 440,450 and 460])  comprises a first stack comprising a first emitting layer (120, Para [ 0086]), a second stack comprising a second emitting layer ( element 460, Para [ 0086]), and a charge generating layer (450) positioned between the first stack (120) and the second stack (460), 5the charge generating layer (450) comprises a second layer comprising a fourth compound (element 452, Para [ 0094]) and a fifth compound  (element 452, Para [ 0075, 0091-0092]) and a third layer (431) comprising a sixth compound (element 431, N-CGL, Para [ 0073, 0091-0092]). 
But, HEO does not disclose explicitly one or more of general formulas 4 to 6 are satisfied: one or more of general formulas 4 to 6 are satisfied:
 [general formula 4]
L6-L4 ≤ 2.1 eV
 [general formula 5]
 L6-H5 ≤ 2.8 eV
 [general formula 6] 
0.32 eV < L4-H5 ≤ 0.8 eV
in the general formulas 4 to 6, L6 is the LUMO(Lowest Unoccupied Molecular Orbital) energy level of the sixth compound,
L4 is the LUMO(Lowest Unoccupied Molecular Orbital) energy level of the fourth compound, and  H5 is the HOMO(Highest Occupied Molecular Orbital) energy level of the fifth compound.
In a similar field of endeavor, LIN discloses one or more of general formulas 4 to 6 are satisfied: one or more of general formulas 4 to 6 are satisfied:
 [general formula 4]
L6-L4 ≤ 2.1 eV
 [general formula 5]
 L6-H5 ≤ 2.8 eV
 [general formula 6] 
0.32 eV < L4-H5 ≤ 0.8 eV
in the general formulas 4 to 6, L6 is the LUMO (Lowest Unoccupied Molecular Orbital) energy level of the sixth compound,
L4 is the LUMO (Lowest Unoccupied Molecular Orbital) energy level of the fourth compound, and H5 is the HOMO(Highest Occupied Molecular Orbital) energy level of the fifth compound ( Para [ 0096-0108]).  
Since HEO and LIN are both from the similar field of endeavor, and OLED device includes organic electroluminescent materials, the purpose disclosed by LIN would have been recognized in the pertinent art of HEO. Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine HEO in light of LIN teaching for further advantage such as electroluminescence efficiency and improve device performance.

Regarding claim 7. HEO and LIN discloses the organic electric element according to claim 6, LIN further discloses wherein all of the general formulas 1 to 3 are satisfied (Fig 4-8, Para [ 0096-0108]).  

 Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine HEO in light of LIN teaching for further advantage such as electroluminescence efficiency and improve device performance.

Regarding claim 8.  HEO and LIN discloses the organic electric element according to claim 6, HEO further discloses wherein the first electrode is an anode electrode (Fig 4, anode 110, Para [ 0046]), the second electrode is a cathode electrode (Fig 4, cathode 150, Para [ 0047]), and the first layer (element 430) is positioned between the first electrode (110) and the emitting layer (150).
  
 Regarding claim 9. HEO and LIN discloses the organic electric element according to claim 6, HEO further discloses wherein the second layer is a p-type charge generating layer (452 p type charge generation layer), the third layer is a n-type charge generating layer  (451N type charge generation layer, Para [ 0091]), and the fourth compound is a P-type dopant, and the fifth compound is a 10p-type host ( Para [ 0075, 0091-0092], element 451).  

Regarding claim 10. HEO and LIN discloses the organic electric element according to claim 6, HEO further discloses further comprises a hole injection layer ( layer 432) positioned between the first electrode ( 110) and the emitting layer (150), and 15the hole injection layer comprises the fourth compound and the fifth compound ( 432, Para [ 0094]).  

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al (US 2017/0162792 A1; hereafter KIM) in view of LIN (US 2019/0036055 A1; hereafter LIN) as applied claims above and further in view of HONG et al (US 2018/0033373 A1; hereafter HONG).

Regarding claim 11.KIM and LIN discloses a display panel, But, KIM and LIN does not discloses comprising a subpixel comprising the organic electric element of claim 1. 
  
However HONG discloses a subpixel comprising the organic electric element (Para [ 0010]). 
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine KIM and LIN in light of HONG teaching” a subpixel comprising the organic electric element (Para [ 0010]) ” for further advantage such as provide different color in electroluminescence device.
 
 Regarding claim 12. KIM, LIN and HONG discloses a display device comprising; the display panel of claim 11; HONG further discloses a driving circuit for driving the display panel (Para [ 0011]). 
 Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine KIM and LIN in light of HONG teaching” a driving circuit for driving the display panel (Para [ 0011]” for further advantage such as control driving voltages of OLED device.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over HEO et al (US 2016/0343776 A1; hereafter HEO) in view of LIN (US 2019/0036055 A1; hereafter LIN) as applied claims above and further in view of HONG et al ( US 2018/0033373 A1; hereafter HONG).

Regarding claim 13.  HEO and LIN discloses a display panel, But, HEO and LIN does not discloses comprising a subpixel comprising the organic electric element of claim 6. 
  
However HONG discloses a subpixel comprising the organic electric element (Para [ 0010]). 
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine HEO and LIN in light of HONG teaching” a subpixel comprising the organic electric element (Para [ 0010]) ” for further advantage such as provide different color in electroluminescence device.
 
 Regarding claim 12. HEO, LIN and HONG discloses a display device comprising; the display panel of claim 13; HONG further discloses a driving circuit for driving the display panel (Para [ 0011]). 
 Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine KIM and LIN in light of HONG teaching” a driving circuit for driving the display panel (Para [ 0011]” for further advantage such as control driving voltages of OLED device.

Allowable Subject Matter

Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898